Citation Nr: 1046529	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  04-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left sided numbness.

2.  Entitlement to service connection for cervical spine 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and January 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  A hearing was held at 
the Board before the undersigned acting Veterans Law Judge in 
August 2007, and in September 2010.  The issue of whether new and 
material evidence had been submitted sufficient to reopen a claim 
of entitlement to service connection for left sided numbness was 
reopened and remanded in a July 2008 Board decision which also 
remanded the issue of entitlement to service connection for 
cervical spine disease for further development.  As such, these 
claims now return before the Board.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence is 
in equipoise as to the question of whether the Veteran's left 
sided numbness is related to service.

2.  Resolving all doubt in the Veteran's favor, the evidence is 
in equipoise as to the question of whether the Veteran's cervical 
spine disability is related to service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, his left sided 
numbness was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Resolving all doubt in the Veteran's favor, his cervical 
spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).  The notice requirements apply to all five 
elements of a service connection claim: (1) Veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In the instant case, the duty to notify was satisfied by way of 
letters sent to the Veteran in May 2002, July 2003, October 2004, 
January 2006, March 2006, April 2006, August 2008, and April 
2009.  These documents collectively informed the Veteran of what 
evidence was needed to establish the benefit sought, what 
evidence VA would or had already obtained, and what evidence the 
Veteran should provide.  Additionally, the March 2006 and April 
2009 letters informed the Veteran of the information and evidence 
necessary to establish a disability rating and an effective date, 
in accordance with Dingess/Hartman, supra.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing 
defect may be cured by the issuance of fully compliant 
notification followed by a readjudication of the claim).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits that is being 
finally decided on this appeal.   The Veteran was provided with 
several examinations, and all relevant records have been 
associated with the Veteran's claims file.  Consequently, and 
particularly in light of the completely favorable decision below, 
the Board finds that the duty to notify and assist has been 
satisfied in this appeal.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  With chronic diseases shown as such in 
service, such as arthritis, (or within the presumptive period 
under § 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, 
in which case the claim is denied.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds that 
the evidence is at least in equipoise as to the question of 
whether the Veteran's left sided numbness and cervical spine 
degenerative disc disease are related to service, and, as such, 
service connection is warranted for both these disabilities.  
Initially, the Board points out that the Veteran's service 
treatment records very clearly indicate that, in service in April 
1974, the Veteran fell, hitting his head and twisting his neck.  
At that time, he reported pain in his shoulder, although X-rays 
were negative.  He also reported problems with neck pain and 
temporary vision disturbance.  Skull X-rays at that time were 
also within normal limits.  Although the Veteran's January 1981 
report of separation from service did not show any complaints of, 
or treatment for, shoulder or neck pain, or generalized left 
sided numbness, and a June 1982 VA examination shortly after his 
separation from service also showed no cervical spine disability 
or left sided numbness, from the early 1980s to the present, the 
Veteran's VA and private treatment records have shown a 
relatively consistent history, since shortly after the Veteran's 
separation from service, of the Veteran reporting complaints with 
numbness of the left arm and shoulder, and the left side in 
general.  

The Veteran also went through various possible diagnoses for this 
condition, including multiple sclerosis, before it was finally 
related to his cervical spine degenerative disc disease.  As the 
Veteran has nearly constantly complained of left sided numbness 
since service, the Board finds that both the chronicity and 
continuity provisions of 38 C.F.R. § 3.303(b) are for application 
here.

Also of note is a VA examiner's report from April 2005, 
indicating that he felt that the Veteran had left arm and 
shoulder numbness secondary to the Veteran's cervical spine 
condition, given the findings on electromylogram and MRI, and 
improvement with traction.  Thus, the Board finds that, as the 
Veteran's left sided numbness has been associated with cervical 
spine degenerative disc disease, the Board finds that service 
connection is warranted for both cervical spine degenerative disc 
disease and left sided numbness.

The Board does not dispute the fact that there is evidence of 
record which indicates that the Veteran's numbness of the left 
side, and cervical spine disability, are not related to service, 
including opinions from several VA examiners.  However, 
considering the evidence cited above, and the Veteran's own 
statements in both of his hearings that he has had problems with 
left sided numbness and his neck since service, the Board finds 
that the evidence of record is at least in equipoise as to the 
question of whether the Veteran's left sided numbness and 
cervical spine degenerative disc disease are related to service.  
As such, the benefit-of-the-doubt doctrine applies, and the Board 
finds that service connection is warranted for both these 
disabilities.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).












ORDER

Entitlement to service connection for left sided numbness is 
granted.

Entitlement to service connection for cervical spine degenerative 
disc disease is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


